Exhibit 10.1
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is made as of this 12th
day of January, 2009, by and among:
Cablecam, LLC, an Oklahoma limited liability company with offices at Two Warren
Place, 6120 South Yale, Second Floor, Tulsa, OK 74136-4229 (“Cablecam”);
Skycam LLC, an Oklahoma limited liability company with offices at Two Warren
Place, 6120 South Yale, Second Floor, Tulsa, OK 74136-4229 (“Skycam”);
Winnercomm Holdings, Inc., a Delaware corporation, with offices at Two Warren
Place, 6120 South Yale, Second Floor, Tulsa, OK 74136-4229 (“Holdings”);
Winnercomm, Inc., an Oklahoma corporation with offices at Two Warren Place, 6120
South Yale, Second Floor, Tulsa, OK 74136-4229 (“Winnercomm,” Cablecam, Skycam
and Holdings each being referred to from time to time as a “Seller” and,
collectively, the “Sellers”);
a n d
Outdoor Channel Holdings, Inc., a Delaware corporation, with offices at 43445
Business Park Drive, Suite 103, Temecula, CA, 92590 (the “Buyer”).
W I T N E S S E T H:
     WHEREAS, Skycam owns the rights to a business of developing, operating,
renting, marketing, manufacturing and otherwise dealing with an advanced
computer controlled mobile aerial camera suspension system (the “Skycam System”)
(collectively, the “Skycam Business”);
     WHEREAS, Cablecam owns certain assets which it uses in its business of
providing cameras suspended by a system of cables, pulleys and computer
controlled winches (the “Cablecam System”) (collectively, the “Cablecam
Business”);
     WHEREAS, Winnercomm owns certain assets and has such contractual and
business relationships which it uses in connection with sports production,
program development, marketing services and sales representation businesses and
activities (the “Winnercomm Business”, together with the Skycam Business and the
Cablecam Business, the “Businesses”, and each, a “Business”); and
     WHEREAS, each of the Sellers desires to sell, and the Buyer desires to
purchase all or substantially all of the assets and operations of Sellers, and
assume certain specified liabilities of each Seller, as they pertain to the
Purchased Assets (as defined herein) as of the Closing Date (as defined herein)
for the consideration and upon the terms and conditions set forth in this
Agreement; and

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements herein contained for good
and valuable consideration, the parties hereto, intending to be legally bound,
agree as follows:
ARTICLE 1
PURCHASE AND SALE OF ASSETS
     1.1 Purchased Assets. Subject to the terms and conditions hereof, at the
Closing, each Seller shall assign, convey, sell, and/or transfer to Buyer, and
Buyer shall purchase or be assigned all of each Seller’s rights in and to all of
the assets of the Sellers, including, without limitation, the following assets
(excluding those assets excluded from this sale pursuant to Section 1.2)
(collectively, the “Purchased Assets”):

  (a)   The “Skycam Assets,” which shall include, without limitation:

  1)   all right, title and interest in and to the equipment, tools, plans,
specifications, designs, improvements, bills of material, inventory and parts
(including spare parts inventory) work in progress and supplies representing the
Skycam System;     2)   all rights, titles and interests that Skycam has or may
have to Intellectual Property, including without limitation, Intellectual
Property owned, used, useful or developed in connection with the ownership of
the Skycam System and the operation of the Skycam Business (the “Skycam
Intellectual Property”). The Skycam Intellectual Property is set forth on
Schedule 1.1(a)(2);     3)   all of Skycam’s rights in and to certain computer
software used in the Skycam Business, including but not limited to source and
object codes for operating and controlling all aspects of the Skycam System;    
4)   all documents, blueprints and other materials, whether in written,
magnetic, digital, or other form, relating to the Skycam System;     5)   all
real estate leasehold interests set forth on Schedule 1.1(a)(5);     6)   all of
Skycam’s accounts receivable, as set forth on Schedule 1.1(a)(6); and     7)  
the contracts to which Skycam is a party listed on Schedule 1.1(a)(7) (the
“Skycam Contracts”).

  (b)   The “Cablecam Assets” which shall include, without limitation:

2



--------------------------------------------------------------------------------



 



  1)   all rights, titles and interests in and to the equipment, tools, plans,
specifications, designs, improvements, bills of material, inventory and parts
(including spare parts inventory) work in progress and supplies representing the
Cablecam System; including but not limited to three completed high definition
cameras and related rigging and other equipment and software;     2)   all of
Seller’s license agreements related to the Cablecam System as set forth on
Schedule 1.1(b)(2);     3)   all rights, titles and interests that Cablecam has
or may have to Intellectual Property, including without limitation, Intellectual
Property owned, used, useful or developed in connection with the ownership of
the Cablecam System and the operation of the Cablecam Business (the “Cablecam
Intellectual Property”). The Cablecam Intellectual Property is set forth on
Schedule 1.1(b)(3);     4)   all documents, blueprints and other materials,
whether in written, magnetic, digital, or other form, relating to the Cablecam
System;     5)   the contracts to which Cablecam is a party listed on
Schedule 1.1(b)(5) (the “Cablecam Contracts”);     6)   any prepayments and
deposits received by Cablecam from customers prior to Closing and the rights to
receive any prepayments received or receivable subsequent to Closing to the
extent such prepayments are made in respect of any work, services, sales or
products with respect to the Cablecam System which are to be provided or
performed subsequent to the Closing;     7)   all real estate leasehold
interests set forth on Schedule 1.1(b)(7);     8)   all of Cablecam’s accounts
receivable, as set forth on Schedule 1.1(b)(8); and     9)   all other property,
equipment, rights, interests, claims and assets which are related to, used or
useful in connection with the operation of the Cablecam Business or the
ownership, maintenance, development, exploitation or improvement of the Cablecam
System.

  (c)   The “Winnercomm Assets” which shall include, without limitation:

  1)   all tangible property set forth on Schedule 1.1(c)(1);

3



--------------------------------------------------------------------------------



 



  2)   all real estate leasehold interests set forth on Schedule 1.1(c)(2);    
3)   the contracts to which Winnercomm is a party listed on Schedule 1.1(c)(3)
(the “Winnercomm Contracts” and together with the Skycam Contracts and the
Cablecam Contracts, the “Sellers’ Contracts”);     4)   all rights, titles and
interests that Winnercomm has or may have to Intellectual Property, including
without limitation, Intellectual Property owned, used, useful or developed in
connection with the operation of the Winnercomm Business (the “Winnercomm
Intellectual Property”). The Winnercomm Intellectual Property is set forth on
Schedule 1.1(c)(4);     5)   all of Winnercomm’s accounts receivable, as set
forth on Schedule 1.1(c)(5);     6)   other Winnnercomm assets, including,
without limitation, any Sellers’ insurance policies, as set forth on
Schedule 1.1(c)(6);     7)   all cash, less any and all allocated checks that
have been written and are outstanding (the “Winnercomm Available Cash Balance”),
prior to the Closing Date; and     8)   all goodwill and going concern value of
the Sellers with respect to the Businesses.

     1.2 Assets Excluded from Purchase. Other than the Purchased Assets, no
other asset of any Seller shall be transferred and sold to Buyer pursuant to
this Agreement, including, without limitation, the following (the “Excluded
Assets”):

  (a)   all rights that accrue or will accrue to any Seller under this
Agreement;     (b)   all of Sellers’ financial and organizational books and
records; and     (c)   any other assets set forth on Schedule 1.2(d).

ARTICLE 2
PURCHASE PRICE AND PAYMENT
     2.1 Purchase Price. The Buyer agrees to pay FIVE MILLION SEVEN HUNDRED
FIFTY THOUSAND Dollars ($5,750,000) payable in cash or immediately available
funds at the Closing to Winnercomm or its designated designee(s) for the
Purchased Assets and the Assumed Liabilities (the “Purchase Price”).

4



--------------------------------------------------------------------------------



 



     2.2 Assumption of Liabilities. The following are the “Assumed Liabilities”:
          (a) the accounts payable of the Sellers listed on Schedule 2.2(a);
          (b) any and all liabilities arising on or after the Closing Date
pursuant to or under any of the Sellers’ Contracts, including (i) a payment owed
to Parallel 2005 Equity Fund in the amount set forth in Schedule 2.2(b)(i)and
(ii) a payment owed to Allen & Company for expenses incurred in connection with
the consummation of this transaction in the amount set forth in Schedule
2.2(b)(ii); and
          (c) the obligations of each of the Sellers under the real property
leases listed on Schedules 1.1(a)(5), 1.1(b)(7) and 1.1(c)(2).
     2.3 Liabilities Not Assumed. Except as otherwise expressly provided in this
Agreement, Buyer shall not, by virtue of its purchase of the Purchased Assets or
otherwise, directly or indirectly, assume or become responsible for any
liability, obligation, duty or contingency of any Seller or any affiliate of any
Seller of any nature whatsoever, whether liquidated or unliquidated, known or
unknown, actual or inchoate, accrued, contingent or otherwise, including without
limitation any funds owed by the Sellers pursuant to either of the Subordinated
Demand Promissory Notes, both dated as of February 24, 2006, or any sales, use
or income taxes imposed upon any Seller as a result of the Closing. Any and all
liabilities attributable to the Purchased Assets which relate to or pertain to
all time periods prior to the Closing Date shall remain the sole obligation and
liability of the respective Sellers to which they currently relate.
     2.4 Allocation of Consideration. The parties agree that the Purchase Price
shall be allocated, for tax purposes, among the Purchased Assets in a manner
consistent with the provisions of Section 1060 of the Internal Revenue Code and
all regulations promulgated thereunder. Buyer and Sellers shall endeavor to
agree to the form of IRS Form 8594 for inclusion with the federal income tax
return of each Seller ending on the Closing Date and any similar allocation
required under state, local or foreign law (collectively, “IRS Form 8594”). If
agreement is reached with respect to an allocation, Sellers and Buyer agree to
report the transactions contemplated by this Agreement for federal tax purposes
on IRS Form 8594 in accordance with such allocation, and shall not take any
position or action inconsistent therewith upon examination of any tax return, in
any refund claim, in any litigation, investigation or otherwise; provided,
however, that if, in any audit of any tax return of Sellers or Buyer by a
governmental authority, the fair market values are finally determined to be
different from IRS Form 8594, as adjusted, Buyer and Sellers may (but shall not
be obligated to) take any position or action consistent with the fair market
values as finally determined in such audit.

5



--------------------------------------------------------------------------------



 



ARTICLE 3
CLOSING
     3.1 Time and Place of Closing. The closing of the purchase and sale of the
Purchased Assets (the “Closing”) pursuant to this Agreement shall take place on
or before January 12, 2009. The Closing shall be held at the offices of
Winnercomm, commencing at 3:00 P.M., local time or at such other date, time or
place as may be agreed to by Buyer and the Sellers (the “Closing Date”).
     3.2 Deliveries at the Closing. At the Closing, in addition to the other
actions contemplated elsewhere herein:
          (a) Sellers shall deliver, or cause to be delivered, to Buyer the
following:
               (i) a bill of sale, assignment and assumption agreement duly
executed by each Seller (the “Bill of Sale, Assignment and Assumption
Agreement”), substantially in the form of Exhibit B;
               (ii) a certificate of good standing of a recent date for each
Seller, certified by the Secretary of State of the state in which in each Seller
is incorporated and from each state where each Seller is qualified to do
business;
               (iii) copies of the resolutions of the Board of Directors of
Winnercomm and the Board of Directors of Holdings, authorizing the execution,
delivery and performance of this Agreement and the other agreements and
instruments referred to herein, certified as of the Closing Date by the
President of Holdings;
               (iv) duly executed releases or terminations of financing
statements, or other evidence satisfactory to Buyer that all liens, mortgages on
and security interests, if any, on any Purchased Asset have been released and
terminated;
               (v) those closing deliverables set forth in Section 6.1; and
               (vi) such other documents and instruments as Buyer may reasonably
request to effectuate or evidence the transactions contemplated by this
Agreement.
          (b) Buyer shall deliver, or shall cause to be delivered, to Sellers
the items described below:
               (i) the Bill of Sale, Assignment and Assumption Agreement,
executed by Buyer;

6



--------------------------------------------------------------------------------



 



               (ii) the Purchase Price to Fortress Credit Opportunities I LP, as
specifically directed by each of the Sellers, in cash or immediately available
funds for the benefit of itself and the other Sellers;
               (iii) a copy of the resolutions of the board of directors of
Buyer authorizing the execution, delivery and performance by Buyer of this
Agreement and the other agreements and instruments referred to herein, certified
as of the Closing by a duly elected officer of Buyer;
               (iv) those closing deliverables set forth in Section 6.2 and
               (vii) such other documents and instruments as Seller may
reasonably request to effectuate or evidence the transactions contemplated by
this Agreement.
          (c) At the Closing, Winnercomm shall deliver, or shall cause to be
delivered, to Buyer the Winnercomm Available Cash Balance.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES REGARDING
     As of the date hereof, each Seller, jointly and severally, hereby
represents and warrants to Buyer, subject to such exceptions as are specifically
disclosed in writing (and that reference the specific representation that they
qualify) in the disclosure letter supplied by each Seller to Buyer dated as of
the date hereof and certified by a duly authorized officer of each of the
Sellers (the “Seller Disclosure Schedule”), as follows:
     4.1 Organization and Good Standing. Each Seller is a corporation duly
established, validly existing and in good standing under the laws of the in
which it is incorporated and has the power and authority to carry on the
Businesses as presently conducted, to own the assets which it owns and to
perform its obligations hereunder. Each Seller is duly qualified and in good
standing in each jurisdiction where the character of its properties owned or
leased or the nature of its activities makes such qualification necessary,
except where the failure to be so qualified would not have a Material adverse
effect on such Seller.
     4.2 Power and Authorization. Each Seller has full legal right, power and
authority to enter into and perform its obligations under this Agreement and
under the other agreements and documents (the “Seller Transaction Documents”)
required to be delivered by it prior to or at the Closing. This Agreement has
been duly and validly executed and delivered by each Seller and constitutes the
legal, valid and binding obligation of each Seller enforceable against it in
accordance with its terms. When executed and delivered as contemplated herein,
each of the Seller Transaction Documents to which it is a party shall constitute
the legal, valid and binding obligation of each Seller, enforceable against it
in accordance with its terms; except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by the availability of equitable
remedies.

7



--------------------------------------------------------------------------------



 



     4.3 No Conflicts.
          (a) The execution, delivery and performance of this Agreement and the
Seller Transaction Documents by each Seller do not and will not (with or without
the passage of time or the giving of notice):
               (i) violate or conflict with the organizational documents of any
such Seller, or any law, statute, regulation, permit, license, certificate,
judgment, order, award or other decision or requirement of any arbitrator,
court, government or governmental agency or instrumentality (collectively,
“Laws”) binding upon such Seller;
               (ii) violate or conflict with, result in a breach of, or
constitute a default or otherwise cause any loss of benefit under any Material
agreement or other Material obligation to which any such Seller is a party or by
which it or any of its assets are bound, or give to others any rights (including
rights of termination, foreclosure, cancellation or acceleration), in or with
respect to any such Seller or any Purchased Asset or require the consent, waiver
or approval of any other Person; or
               (iii) result in, require or permit the creation or imposition of
any claim, lien, pledge, charge, security interest, equitable interest, option,
mortgage, right of first refusal, condition, restriction of any kind, including
any restriction on use, transfer, receipt of income or exercise of any other
attribute of ownership, or other encumbrance of any nature whatsoever
(collectively, “Encumbrances”) of any nature upon any such Seller or any
Purchased Asset.
          (b) There are no judicial, administrative or other governmental
actions, proceedings or investigations pending or, to any of such Sellers’
Knowledge, threatened, that question any of the transactions contemplated by, or
the validity of, this Agreement or any of the other agreements or instruments
contemplated hereby or which, if adversely determined, would have an adverse
effect upon the ability of any such Seller to enter into or perform its
obligations under this Agreement or any such other agreements or instruments.
Such Seller has not received any request from any governmental agency or
instrumentality for information with respect to the transactions contemplated
hereby and has no obligation to obtain any governmental approval or consent.
     4.4 Title. Each Seller and upon transfer of the Purchased Assets to Buyer
at Closing as contemplated by this Agreement, Buyer shall acquire, good and
marketable title thereto free and clear of any Encumbrance;
     4.5 Sufficiency of Assets. The Purchased Assets include all tangible and
intangible assets and rights that are used or held for use in the operation or
conduct of the Businesses, and are sufficient for the conduct of the Businesses
by Buyer following the Closing in substantially the same manner as conducted by
each Seller prior to the date hereof. None of the past or present affiliates of
any Seller participates (or has participated) in the operation or conduct of, or

8



--------------------------------------------------------------------------------



 



own or have rights to any assets or property used or held for use in the
operation or conduct of, the Businesses or the Purchased Assets.
     4.6 Compliance with Laws. Each Seller is, and at all times during its
existence has been, in compliance with all applicable Laws; and no Seller has
received any notice, order or other communication from any governmental agency
or instrumentality of any alleged, actual, or potential violation of or failure
to comply with any Law except such notices, orders or other communications that
would not in the aggregate result in a Material adverse effect on its
Businesses. Each Seller has, and at all times during its existence has had, all
licenses, permits and approvals issued by any governmental body or agency
necessary or appropriate to the ownership of its assets and the operation of the
Businesses.
     4.7 Bulk Sales Laws. The sale of the Purchased Assets to Buyer and the
transactions contemplated in this Agreement are not subject to the requirements
or provisions of any “bulk-transfer” laws of any jurisdiction, and each Seller
hereby waives, to the fullest extent permitted by applicable law, any and all
bulk transfer or similar laws that may apply to the transactions contemplated by
this Agreement.
     4.8 Litigation. Except for those matters set forth on the Seller Disclosure
Schedule, there are no claims, actions, suits, proceedings (arbitration or
otherwise) or investigations involving or affecting any such Seller or the
Businesses or Purchased Assets, or its directors, managers, officers, members or
shareholders in their capacities as such, pending, or to the best of such
Sellers’ Knowledge, threatened, before or by any court or governmental agency or
instrumentality, or before an arbitrator of any kind, at law or in equity; and
no pending claim, action, suit, proceeding or investigation, if determined
adversely, would either individually or in the aggregate have an adverse effect
on the assets, earnings, business, operations or financial condition of any such
Seller. There are no unsatisfied judgments, penalties or awards against or
affecting any such Seller, the Businesses or the Purchased Assets. Except as
otherwise stated above, to any such Sellers’ Knowledge there is no basis for any
claims, actions, suits, proceedings, or investigations as discussed above.
     4.9 Personal Property. Except as set forth on the Seller Disclosure
Schedule, each Seller has good title to the Purchased Assets owned by it free
and clear of any Encumbrance and all Purchased Assets owned by each Seller is in
the possession or under the control of such Seller.
     4.10 Insurance. No Seller has received (i) any notice of cancellation of
any policy or binder of insurance or refusal of coverage thereunder; (ii) any
notice that any issuer of such policy or binder has filed for protection under
applicable bankruptcy or insolvency laws or is otherwise in the process of
liquidating or has been liquidated; or (iii) any other indication that any such
policy or binder may no longer be in full force or effect or that the issuer of
any such policy or binder may be unwilling or unable to perform its obligations
thereunder.
     4.11 Intellectual Property.

9



--------------------------------------------------------------------------------



 



          (a) For purposes of this Agreement, “Intellectual Property” shall mean
any and all proprietary and technical information, patents and patent rights,
patent applications, service marks (registered and unregistered), trademarks
(registered and unregistered), trademark applications and service mark
applications and “Sellers’ Intellectual Property” shall mean the Winnercomm
Intellectual Property, Skycam Intellectual Property and the Cablecam
Intellectual Property. To each Seller’s Knowledge, neither the use nor
exploitation by the Buyer of any of the Sellers’ Intellectual Property will
infringe upon or violate any copyright, trade secret, patent, trademark, trade
dress, or other proprietary right of any third party (within the United States
or abroad) and no license of any third party intellectual property will be
required by Buyer to lawfully implement, use, or exploit the Sellers’
Intellectual Property.
          (b) To each Seller’s Knowledge, each Seller has taken commercially
reasonable steps to maintain the confidentiality of trade secrets and
confidential information included in the Intellectual Property.
          (c) There are no inventions, know-how or trade secrets owned by any
such Seller or, to any such Seller’s Knowledge, conceived by an employee of any
such Seller on behalf of such Seller, that relate to the Businesses as presently
conducted by such Seller, and that are not set forth on Schedule 1.1(a)(2),
1.1(b)(3) or 1.1(c)(4).
          (d) No third party has asserted any claims that they own any of
Sellers’ Intellectual Property, or that the use of any of the Sellers’
Intellectual Property, or the operation of the Businesses infringes a third
party’s Intellectual Property rights.
          (e) To any such Seller’s Knowledge, its Intellectual Property being
transferred, assigned and/or licensed to Buyer in this transaction constitutes
all of the Intellectual Property necessary for Buyer to operate the Businesses
as presently conducted by such Seller.
     4.12 Taxes. All federal, state, local and foreign tax returns and reports
required to be filed by any such Seller relating to the Purchased Assets or the
Businesses have been duly filed, and all federal, state, local and foreign
income, duties, profits, franchise, sales, use, payroll, premium, occupancy,
property, severance, excise, withholding, value added and other taxes (including
interest and penalties) (collectively, “Taxes”) due from each such Seller as
reflected on such returns have been duly paid, except for those being contested
in good faith or for which adequate reserves have been taken; and except where a
failure to do so would not have a Material adverse effect on any such Seller.
There are no pending claims asserted for Taxes upon the Purchased Assets, except
for liens for Taxes not yet due and payable.
     4.13 Labor Matters. Except as set forth on Schedule 4.13 (i) no application
or petition for certification of a collective bargaining agent is pending and
none of the employees of each Seller are, or have been, represented by any union
or other bargaining representative, (ii) no union has attempted to organize any
group of any such Seller’s employees, and no group of any such Seller’s
employees has sought to organize themselves into a union or similar organization

10



--------------------------------------------------------------------------------



 



for the purpose of collective bargaining and (iii) there has not been and there
is not currently pending any labor arbitration or proceeding in respect of the
grievance of any employee, any application, charge or complaint filed by any
employee or union with any governmental authority or any other state or local
agency, any strike, slowdown, picketing or work stoppage by any employee at any
facility of such Seller, any lockout of any such employees or any labor trouble
or other labor-related controversy, occurrence or condition. Such Seller has
complied in all Material respects with all laws related to employee benefits and
the employment of employees, including those relating to hours, wages,
immigration, equal employment opportunity, employment discrimination and
employee safety.
     4.14 Brokers. Winnercomm and/or Holdings are obligated to pay a transaction
fee to Allen & Company in an amount set forth on Schedule 4.14 (the “Allen &
Company Fee”), which obligation is not being assumed by Buyer hereunder. Except
for said transaction fee, no person acting on behalf of any such Seller or any
of their affiliates or under the authority of any of the foregoing is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee,
directly or indirectly, from any of such parties in connection with any of the
transactions contemplated by this Agreement.
     4.15 Contracts. No Seller is in default under any Material Sellers’
Contracts to which it is a party (collectively, the “Material Contracts”), and
to each Seller’s Knowledge, the other parties thereto are not in default and are
valid and binding obligations of the other parties thereto, in accordance with
their terms.
     4.16 Financial Statements. The Sellers have provided to Buyer true and
correct copies of (a) the audited consolidated balance sheets of Holdings as of
December 31, 2006, and the audited consolidated statements of income for
Holdings for the year then ended; and (b) the unaudited consolidated balance
sheet of Holdings as of November 30, 2008, and the unaudited consolidated
statement of income for Holdings for the eleven-month period then ended
(collectively, the “Consolidated Financial Statements”). The Consolidated
Financial Statements were prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except, with respect to unaudited or interim statements, for the absence of
footnotes and subject to normal, recurring adjustments) and fairly present in
all material respects the financial position and results of operations of the
Sellers as of their respective dates and the results of operations of the
Sellers for the periods presented therein.
     4.17 Real Property. No Seller owns any real property and no Seller has any
outstanding options or rights of first refusal to purchase real property. The
real property currently under lease and listed on Schedules 1.1(a), 1.1(b) and
1.1(c) constitutes all the interests in real property held for use in connection
with, necessary for the conduct of, or otherwise material to, the Businesses.
There are no eminent domain or other similar proceedings pending or, to any such
Seller’s Knowledge, threatened affecting any portion of the real property
currently under lease. There is no writ, injunction, decree, order or judgment
outstanding, nor any action, claim, suit or proceeding, pending or, to any such
Seller’s Knowledge, threatened,

11



--------------------------------------------------------------------------------



 



relating to the lease, use, occupancy or operation by any Person of any such
real property. The use and operation of the leased real property in the present
conduct of the Businesses does not violate in any material respect any
instrument of record or agreement affecting such real property. There is no
violation of any covenant, condition, restriction, easement or order of any
governmental authority having jurisdiction over such property or of any other
Person entitled to enforce the same affecting such real property or the use or
occupancy thereof.
     4.18 Capitalization. The Seller Disclosure Schedule sets forth the true and
correct capitalization table of each Seller as of the date hereof.
     4.19 No Other Representations or Warranties. Except for the representations
and warranties contained in this Article 4, none of any Seller, nor any other
Person makes any other express or implied representation or warranty on behalf
of a Seller, and Sellers hereby disclaim any such representation or warranty
whether by any such Seller or by any of its officers, directors, employees,
agents, members, managers or representatives or any other Person, with respect
to the execution and delivery of this Agreement or the transactions contemplated
hereby, notwithstanding the delivery or disclosure to Buyer or any of its
officers, directors, employees, agents or representatives or any other Person of
any documentation or other information by any Seller of any of its officers,
directors, employees, agents, members, managers or representatives or any other
Person with respect to any one or more of the foregoing.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer hereby represents and warrants to the Sellers as of the date of this
Agreement as follows:
     5.1 Organization and Good Standing. Buyer is a business corporation duly
organized, validly subsisting and in good standing under the laws of Delaware
and has all the requisite power and authority as a corporation to carry on its
business as presently conducted, to own and lease the assets which it owns and
leases and to perform its obligations hereunder.
     5.2 Power and Authorization. Buyer has the full legal right, power and
authority as a business corporation to enter into and perform its obligations
under this Agreement and under the other agreements and documents required to be
delivered by it prior to or at the Closing (the “Buyer Transaction Documents”).
The execution, delivery and performance by Buyer of this Agreement and the Buyer
Transaction Documents have been duly authorized by all necessary action as a
corporation. This Agreement has been duly and validly executed and delivered by
Buyer. This Agreement constitutes, and when executed and delivered as
contemplated herein, each of the Buyer Transaction Documents shall constitute,
the legal, valid and binding obligation of Buyer, enforceable against it in
accordance with its terms; except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by the availability of equitable
remedies.

12



--------------------------------------------------------------------------------



 



     5.3 No Conflicts.
          (a) The execution, delivery and performance of this Agreement and the
Buyer Transaction Documents do not and will not (with or without the passage of
time or the giving of notice):
               (i) violate or conflict with Buyer’s organizational documents or
any law binding upon Buyer; or
               (ii) violate or conflict with, result in a breach of, or
constitute a default or otherwise cause any loss of benefit under any agreement
or other obligation to which Buyer is a party.
          (b) No consents or approvals of, or registrations, notifications,
filings and/or declarations with, any court, government or governmental agency
or instrumentality, creditor, lessor or other person are required to be given or
made by Buyer in connection with the execution, delivery and performance of this
Agreement and the other agreements and instruments contemplated herein, other
than such as have been obtained or made or which the failure to obtain would not
have a Material adverse affect on Buyer’s ability to consummate the transactions
contemplated herein and therein.
          (c) There are no judicial, administrative or other governmental
actions, proceedings or investigations pending or, to the Buyer’s Knowledge,
threatened, that question any of the transactions contemplated by, or the
validity of, this Agreement or any of the other agreements or instruments
contemplated hereby or which, if adversely determined, would have a adverse
effect upon the ability of Buyer to enter into or perform its obligations under
this Agreement or any of the other agreements or instruments contemplated
hereby. Buyer has not received any request from any governmental agency or
instrumentality for information with respect to the transactions contemplated
hereby.
     5.4 Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Buyer.
ARTICLE 6
CLOSING DELIVERABLES
     6.1 Closing Deliverables of Sellers. At the Closing, Sellers shall deliver
to Buyer the following documents:
          (a) Written evidence reasonably satisfactory to Buyer that all
consents, authorizations, orders and approvals of any governmental commission,
if any, or Person required

13



--------------------------------------------------------------------------------



 



in connection with the execution, delivery and performance of this Agreement
have been obtained or made;
          (b) Written evidence reasonably satisfactory to Buyer that any
stockholder approval required under applicable law and the Sellers’ charter
documents has been obtained;
          (c) Written evidence reasonably satisfactory to Buyer that all of the
Purchased Assets will be released, as of the Closing, from any and all claims,
liens, pledges, options, charges, easements, security interests, deeds of trust,
mortgages, encumbrances or other rights of third parties, including, but not
limited to the rights held by Fortress Credit Opportunities I LP pursuant to the
Financing Agreement, dated as of February 24, 2006, to the sole satisfaction of
Buyer.
          (d) Audited financial statements for the year ended December 31, 2006,
unaudited financial statements for the year ended December 31, 2007 and
unaudited financial statements for the eleven months ended November 30, 2008;
and
          (e) Such other documents to be delivered by Sellers hereunder as are
reasonably necessary for Buyer to effectuate and document the transactions
contemplated hereby.
     6.2 Closing Deliverable of Buyer. At the Closing, Buyer shall deliver to
Sellers the following documents:
          (a) Such other documents to be delivered by Buyer hereunder as are
reasonably necessary for Sellers to effectuate and document the transactions
contemplated hereby.
ARTICLE 7
POST-CLOSING COVENANTS
     7.1 Further Assurances. Subject to the terms and conditions herein
provided, from time to time after the Closing, without further consideration,
the parties shall cooperate with each other and shall use commercially
reasonable efforts to take or cause to be taken all such further actions, and to
do, cause to be done, all things necessary, proper and advisable under
applicable laws and regulations, to consummate and make effective the
transactions provided for in this Agreement in order to fully effectuate the
purposes, terms and conditions of this Agreement, including, without limitation,
(a) the execution and delivery of instruments of transfer or assignment or
assumption, or such other documents to the other party as such other party
reasonably may request to evidence or perfect Buyer’s right, title and interest
to the Purchased Assets or to more effectively relieve Sellers of any
liabilities or obligations assumed by Buyer hereunder, and (b) to the extent any
documents required to be delivered at Closing were not delivered, the
(post-Closing) satisfaction of such conditions and the delivery of such
documents.

14



--------------------------------------------------------------------------------



 



     7.2 Confidential Information. From and for a period of three (3) years
after the Closing Date, unless expressly consented to in writing by Buyer, each
Seller shall not, and shall use best efforts to cause all affiliates not to,
directly or indirectly, use or disclose to any third person, any trade secret,
financial data, customer list, pricing or marketing policies or plans or other
proprietary or confidential information relating to the Buyer, the Businesses or
the Purchased Assets, except for such disclosures as may be required to comply
with applicable laws.
     7.3 Consents. To the extent any of the approvals, consents or waivers
required to consummate the transactions contemplated by this Agreement,
including, without limitation, the consents and approvals required to assign any
of the Material Contracts to Buyer, have not been obtained by any of the Sellers
as of the Closing Date, such Seller shall use its commercially reasonable
efforts to do the following:
          (a) cooperate with Buyer in any reasonable and lawful arrangements
designed to provide the benefits of such Material Contracts to Buyer as long as
Buyer promptly reimburses such Seller for all out-of-pocket payments or charges
made by such Seller in connection therewith; and
          (b) enforce, at the request of Buyer and at the expense and for the
account of Buyer, any and all rights of such Seller arising from such interest
against the other party or parties thereto (including the right to elect to
terminate such interest in accordance with the terms thereof upon the written
advice of Buyer).
     7.4 UCC Matters. From and after the Closing Date, Sellers will promptly
refer all inquiries with respect to ownership of the Purchased Assets or the
Businesses to Buyer. In addition, Sellers will execute such proper documents and
financing statements as prepared and requested Buyer from time to time to
evidence transfer of the Purchased Assets to Buyer, including any necessary
assignments or terminations of financing statements.
     7.5 Confidentiality.
          (a) Except as provided in Section 7.5(b), each Party hereto agrees
that this Agreement and every provision hereof shall be strictly confidential
and shall not be disclosed to any other person other than: (i) with the written
consent of the parties; (ii) if it is required by law; (iii) if it is made
pursuant to existing contractual obligations; or (iv) if it is required by any
rule or regulation of any securities exchange or regulatory or governmental
entity whether or not this has the force of law.
          (b) Notwithstanding the foregoing, the confidentiality obligations set
forth in Section 7.5(a) shall not prevent or restrict in any way Buyer from
announcing its purchase of the Businesses and the Purchased Assets (including
the issuance of any press release or any public announcement or communication)
or notifying third parties at any time following the Closing

15



--------------------------------------------------------------------------------



 



that it has purchased the Businesses and the Purchased Assets and introducing
itself as successor, including announcements and notifications of the amount of
the Purchase Price.
ARTICLE 8
MISCELLANEOUS
     8.1 Survival of Representations and Warranties. Except for Section 4.4
(Title), which shall survive for twelve (12) months following the Closing, none
of the representations and warranties made by the parties in this Agreement and
in the certificates, documents and schedules delivered pursuant hereto shall
survive the consummation of the transactions contemplated hereunder.
     8.2 Further Assurances. Each party hereto shall use best efforts to comply
with all requirements imposed hereby on such party and to cause the transactions
contemplated hereby to be consummated as contemplated hereby and shall, from
time to time and without further consideration, either before or after the
Closing Date, execute such further instruments and take such other actions as
any other party hereto shall reasonably request in order to fulfill its
obligations under this Agreement and to effectuate the purposes of this
Agreement and to provide for the orderly and efficient transition of the
ownership of the Purchased Assets to Buyer.
     8.3 Disclaimer of Warranties. EXCEPT AS TO THOSE MATTERS EXPRESSLY COVERED
BY THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT, SELLERS ARE SELLING THE
PURCHASED ASSETS (AND THE BUSINESSES REPRESENTED THEREBY) ON AN “AS IS, WHERE
IS” BASIS AND DISCLAIM ALL OTHER WARRANTIES, REPRESENTATIONS AND GUARANTEES,
WHETHER EXPRESS OR IMPLIED. SELLERS MAKE NO IMPLIED REPRESENTATION OR WARRANTY
AS TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AND NO OTHER IMPLIED
WARRANTIES WHATSOEVER.
     8.4 Costs and Expenses. Except as otherwise expressly provided herein, each
party shall bear its own expenses in connection herewith. Any and all transfer,
sales, use, documentary and similar taxes and recording and filing fees incurred
in connection with the transactions contemplated herein shall be borne by Buyer
(and not by Sellers).
     8.5 Disclosure. Until the Closing, except as and to the extent required by
law, without the prior written consent of the other party, neither Buyer nor any
Seller shall, directly or indirectly, make any public comment, statement or
communication with respect to, or otherwise disclose or permit the disclosure of
the existence of discussions regarding, a possible transaction between the
parties or any of the terms, conditions or other aspects of the transaction
proposed in this letter. After the Closing, except as and to the extent required
by law, without the prior written consent of the other parties hereto, neither
Buyer nor any Seller shall, directly or indirectly, make any public comment,
statement or communication with respect to, or otherwise

16



--------------------------------------------------------------------------------



 



disclose or permit the disclosure of any of the terms, conditions or other
aspects of the transaction proposed in this letter.
     8.6 Notices. All notices or other communications permitted or required
under this Agreement shall be in writing and shall be sufficiently given if and
when hand delivered to the persons set forth below or if sent by documented
overnight delivery service or registered or certified mail, postage prepaid,
return receipt requested, or by telegram, facsimile, receipt acknowledged, at
the address of the party first set forth above or to such other person or
persons and/or at such other address or addresses as shall be furnished in
writing by any party hereto to the others. Any such notice or communication
shall be deemed to have been given as of the date received, in the case of
personal delivery, or on the date shown on the receipt or confirmation therefore
in all other cases.

         
 
  Sellers:   c/o Winnercomm Holdings, Inc.
 
      Two Warren Place
 
      6120 South Yale, Second Floor
 
      Tulsa, OK 74136-4229
 
      Attention: James E. Wilburn
 
       
 
  With Copy to   Lynnwood R. Moore, Jr.
 
      Conner & Winters, LLP
 
      4000 One Williams Center
 
      Tulsa, Oklahoma 74172
 
       
 
  Buyer:   Outdoor Channel Holdings, Inc.
 
      43445 Business Park Drive
 
      Suite 103
 
      Temecula, California 92590
 
      Attn: Chief Executive Officer
 
       
 
  With Copy to   Martin J. Waters, Esq.
 
      Wilson Sonsini Goodrich & Rosati PC
 
      12235 El Camino Real
 
      Suite 200
 
      San Diego, California 92130

     8.7 Assignment and Benefit.
          (a) Neither Buyer nor any Seller shall assign this Agreement or any
rights hereunder, or delegate any obligations hereunder, without the prior
written consent of the other parties hereto. Subject to the foregoing, this
Agreement and the rights and obligations set forth herein shall inure to the
benefit of, and be binding upon, the parties hereto, and each of their
respective successors, heirs and assigns.

17



--------------------------------------------------------------------------------



 



          (b) This Agreement shall not be construed as giving any person, other
than the parties hereto and their permitted successors, heirs and assigns, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any of the provisions herein contained, this Agreement and all provisions and
conditions hereof being intended to be, and being, for the sole and exclusive
benefit of such parties, and permitted successors, heirs and assigns and for the
benefit of no other person or entity.
     8.8 Amendment, Modification and Waiver. The parties may amend or modify
this Agreement in any respect. Any such amendment or modification shall be in
writing. The waiver by a party of any breach of any provision of this Agreement
shall not constitute or operate as a waiver of any other breach of such
provision or of any other provision hereof, nor shall any failure to enforce any
provision hereof operate as a waiver of such provision or of any other provision
hereof.
     8.9 Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Delaware
without giving effect to otherwise applicable principles of conflicts of law.
     8.10 Section Headings and Defined Terms. The section headings contained
herein are for reference purposes only and shall not in any way affect the
meaning and interpretation of this Agreement. The terms defined herein and in
any agreement executed in connection herewith include the plural as well as the
singular and the singular as well as the plural, and the use of masculine
pronouns shall include the feminine and neuter. Except as otherwise indicated,
all agreements defined herein refer to the same as from time to time amended or
supplemented or the terms thereof waived or modified in accordance herewith and
therewith.
     8.12 Severability. The invalidity or unenforceability of any particular
provision, or part of any provision, of this Agreement shall not affect the
other provisions or parts hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provisions or parts were omitted.
     8.12 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original (including facsimile
signatures); and any person may become a party hereto by executing a counterpart
hereof, but all of such counterparts together shall be deemed to be one and the
same instrument. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
     8.13 Entire Agreement. This Agreement, together with the schedules and the
agreements, exhibits, schedules and certificates referred to herein or delivered
pursuant hereto, constitute the entire agreement between the parties hereto with
respect to the purchase and sale of the Purchased Assets and supersede all prior
agreements and understandings, relating to the matters specifically addressed
herein and therein.

18



--------------------------------------------------------------------------------



 



     8.14 Certain Definitions. The following terms used in this Agreement shall
have the meaning set forth below unless the context otherwise clearly indicates:
          (a) “Buyer’s Knowledge” means the actual knowledge of Roger L. Werner,
Shad Burke, and Thomas E. Hornish obtained in the ordinary course of the
performance of their respective duties as officer of the Buyer.
          (b) “Material” means (i) with respect to any item, fact, condition or
circumstance of a party, that such item, fact, condition or circumstance,
individually or in the aggregate with other items, facts, conditions or
circumstances affecting such party, would cause an adverse effect of Twenty-Five
Thousand ($25,000) Dollars or more to the other party subsequent to the closing
of the transactions contemplated by this Agreement or (ii) with respect to any
contract or series of related contracts that in the aggregate represents the
payment or receipt by any party thereto of Twenty-Five Thousand ($25,000)
Dollars or more.
          (c) “Person” means any individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture or
other entity of whatever nature.
          (d) “Sellers’ Knowledge” means the actual knowledge of any of James E.
Wilburn, John A. Baker, Marc Kidd and Jason Kays obtained in the ordinary course
of the performance of their respective duties as officers of the Sellers.
[signatures on following page]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement, all as of the date first above written.

                      SELLERS    
 
                    Winnercomm, Inc.    
 
                    By:   /s/ James E. Wilburn                  
 
      Name:   James E. Wilburn    
 
      Title:   President    
 
                    Winnercomm Holdings, Inc.    
 
                    By:   /s/ James E. Wilburn                  
 
      Name:   James E. Wilburn    
 
      Title:   President    
 
                    Skycam LLC    
 
                    By:   /s/ John Baker                  
 
      Name:   John Baker    
 
      Title:   Manager    
 
                    Cablecam LLC         By Winnercomm Holdings, Inc.,
Member/Manager    
 
                    By:   /s/ James E. Wilburn                  
 
      Name:   James E. Wilburn    
 
      Title:   President    
 
                    BUYER    
 
                    Outdoor Channel Holdings, Inc.    
 
                    By:   /s/ Thomas E. Hornish                  
 
      Name:   Thomas E. Hornish    
 
      Title:   Chief Operating Officer, General Counsel
and Secretary    

20